 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    GAIL SIERRA,                                       Case No. 1:19-cv-00828-LJO-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    FCA US LLC,

15                   Defendant.                          (ECF No. 14)

16

17          Plaintiff, Gail Sierra, and Defendant, FCA US LLC, have filed a stipulation to dismiss the

18    entire action with prejudice (ECF No. 14). In light of the stipulation, the case has ended and is

19    dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

20    688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close

21    this case.

22
     IT IS SO ORDERED.
23

24      Dated:     December 9, 2019                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
